Election/Restrictions
Applicant’s election without traverse of the universal joint shown in Figs 2-7 (Species I) in the reply filed on August 30, 2022 is acknowledged.

Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2022.

Drawings
The drawings are objected to because Figs. 4 & 5 fail to show the clamping ring 17 adapted to the outer profile of the outer tube 6 as described in paragraph 0046 and shown in Figs. 2 & 3.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18 (Figs. 6 & 7).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 16, line 7 recites the limitation, “an outer ring fixed to the protective tube element”.   However, the specification fails to describe means by which the outer ring 15 is fixed to the protective tube element 11 and thus fails to provide a working example of the claimed invention.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 18-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to depend from a claim previously set forth.

Claim Rejections - 35 USC § 102
Claims 16 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feil, US 2,674,330.  Feil shows a universal joint shaft (11) with universal joint shaft protection (see Figs. 1 & 2) comprising: 
at least one shaft element (15) for transmitting torque; 
at least one protective tube element (22) arranged around the shaft element; and 
an intermediate bearing, wherein the shaft element is rotatably mounted by the intermediate bearing about an axis of rotation in the protective tube element, wherein the intermediate bearing includes an outer ring (19) fixed to the protective tube element and an inner ring (12, 13) fixed to the shaft element, 
wherein the inner ring and outer ring are rotatable relative to each other; and a clamping mechanism (col. 2, lines 11-16) by which the inner ring is fixed on the shaft element, 
wherein the clamping mechanism includes a clamping ring (16-18) that is connected rotationally fixed (17) to the inner ring and that is clamped onto the shaft element,
wherein the inner ring is clamped onto the clamping ring to provide a rotationally fixed connection to the clamping ring,
wherein the clamping ring includes a radially protruding first projection (16) at a first axial end, against which the inner ring is supportable in a first axial direction,
wherein the clamping ring includes a radially protruding second projection (18) at a second axial end, against which the inner ring is supportable in a second axial direction.

Claims 16 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berno, US 2,465,785.  Berno shows a universal joint shaft (13) with universal joint shaft protection (see Figs. 1 & 2) comprising: 
at least one shaft element (17, 29) for transmitting torque; 
at least one protective tube element (47) arranged around the shaft element; and 
an intermediate bearing (57), wherein the shaft element is rotatably mounted by the intermediate bearing about an axis of rotation in the protective tube element, wherein the intermediate bearing includes an outer ring (55) fixed (53) to the protective tube element and an inner ring (59) fixed to the shaft element, 
wherein the inner ring and outer ring are rotatable relative to each other; and a clamping mechanism (33, 41, 45, 61) by which the inner ring is fixed on the shaft element, 
wherein the clamping mechanism includes a clamping ring (33, 41) that is connected rotationally fixed (31) to the inner ring and that is clamped onto the shaft element,
wherein the inner ring is clamped onto the clamping ring to provide a rotationally fixed connection to the clamping ring,
wherein the clamping ring includes a radially protruding first projection (33) at a first axial end, against which the inner ring is supportable in a first axial direction,
wherein the clamping ring includes a radially protruding second projection (61) at a second axial end, against which the inner ring is supportable in a second axial direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679